DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 02/25/2021 for application number 15/941,082. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Amended Claims 1, 3-11, and 13-22 are presented for examination. Claims 2 and 12 are currently canceled. Claims 21-22 are newly added.

Response to Amendments
Applicant’s amendments filed have been fully considered by the examiner. Examiner withdraws the 35 U.S.C. § 112(f) interpretation and corresponding 112(b) rejections.

Response to Arguments
Argument 1, Applicant argues that Gamon does not explicitly teach the newly amended portions to the independent claims.
Responding to Argument 1, Applicant’s argument has been fully considered but is moot because it is a newly amended claim which changes the scope of the invention which allows for newly found art to be applied. 
Examiner note, Gamon teaches all of the limitations as previously recited in the independent claims. Gamon teaches a system that creates tasks/calendar events based on information within an email. The information is then parsed to determine a task or calendar event Page 4, lines 1-14, Gamon describes using information to form a task or event in a like manner Para. 29. In addition to Gamon, Smith teaches a system that creates events based on gathered information, placing the information into templates. Each event has a template to be used (i.e. certain information gathered to create an event) prior to generating an event. Smith goes further in creating new templates (i.e. recurring, WebEx, lunches, etc.) based on new or different information. Therefore, the combination of Gamon and Smith teach all of the limitations of the independent claims as currently recited. 

References Cited but not Used
Lim et al. (US 2014/0337751 A1) – describes an automatic creation of calendar event items from instant messaging conversations.
Hazen et al. (US 2015/0278199 A1) – describes creating calendar event using context information within instant messaging conversations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11, 13-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gamon et al. (US 2013/0007648 A1) in view of Smith (US 2017/0236097 A1).

Regarding claim 1, Gamon teaches an agent apparatus comprising: 
an interface configured to obtain information data [Figs. 1, 2, (202), Paras. 18, 20, email interface to gather information (i.e. persons, subject, content, etc.)]; and
circuitry configured to: analyze the information data for planning an event and determine an analysis result [Fig. 2, (204-210, Paras. 21-26, extracting information from the email to determine task/calendar information]; 
map the event based on the analysis result [Fig. 2, (210-222), Paras. 26-30, extracting properties and determining a task or calendar event to be presented to the user based on the extracted information]; and
generate a plan for the event [Figs. 2-3, (220), Para. 30, generate and display the results of the events based on the information gathered].

But, Gamon does not explicitly teach a set of predefined templates being representative of different types of events; select a predefined plan template from the set of predefined plan templates that matches the event: and generate a plan for the event based on the predefined plan template. 
Gamon suggests map the event to a set of predefined templates being representative of different types of events based on the analysis result [Fig. 2, (210-220), Paras. 29-30, determine a task or calendar event (i.e. predefined template) based on the information within the email]; select a predefined plan template from the set of predefined plan templates that matches the event [Fig. 2, (210-220), Paras. 29-30, select the task or calendar template (i.e. information)]; and generate a plan for the event based on the predefined plan template [Figs. 2-3, (220), Para. 30, generate and display the results of the events based on the information gathered].
However, Smith teaches analyze the information data for planning an event and determine an analysis result [Fig. 4, (410), Paras. 93-97, captures details of event request (i.e. to, from, subject, etc.)]; map the event to a set of predefined templates being representative of different types of events based on the analysis result [Fig. 4, (430), Para. 117, determines template to be used for the requested event]; select a predefined plan template from the set of predefined plan templates that matches the event [Fig. 4, (430), Para. 117, select template and additional options for event to be sent to attendees]; and generate a plan for the event based on the predefined plan template [Fig. 4, (440, 452), Paras. 164, 173, event is schedules and sent].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the calendar event system of Gamon and incorporate the creation of new event templates of Smith to allow the system to notify individuals included in events prior to the occurrence of the event.
A person having ordinary skill in the art would have been motivated to modify and include the creation of new event templates to allow the user to create new upcoming events with differing details each time, creating an efficient and user friendly system.

Regarding claims 2 and 12, CANCELED

Regarding claims 3 and 13, Gamon as modified by Smith teaches all of the limitations of claim 1 as described above. Gamon further teaches wherein the circuitry is further configured to compile the information data and to parse event related information [Fig. 2, (218-220), Paras. 29-30, determining information for each task or calendar event (i.e. time, location, persons, etc.)].

Regarding claims 4 and 14, Gamon as modified by Smith teaches all of the limitations of claim 1 as described above. Gamon further teaches wherein the interface is further configured to use instant messaging for providing at least one of: a plan, a recommendation of an event, and a notification [Figs. 1, 2, (202), Paras. 18, 20, email or instant messaging system determine task or calendar event (i.e. plan and/or recommended event) based on the gathered information].

Regarding claims 5 and 15, Gamon as modified by Smith teaches all of the limitations of claim 1 as described above. Gamon further teaches wherein the circuitry is further configured to recommend an event and to provide a plan for the recommended event, based on the information data [Fig. 2, (222), Para. 30, displaying a candidate (i.e. recommended) task/calendar event to the user].

Regarding claims 6 and 16, Gamon as modified by Smith teaches all of the limitations of claim 1 as described above. Gamon further teaches wherein the circuitry is further configured Fig. 2, (208), Para. 25, using time information to determine the task/calendar event].

Regarding claims 7 and 17, Gamon as modified by Smith teaches all of the limitations of claim 6 as described above. Smith further teaches wherein the circuitry is further configured to provide an alert notification to the user associated with the detected event [Para. 79, a notification unit to notify user(s) of upcoming events].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the calendar event system of Gamon and incorporate the notification system for events of Smith to allow the system to notify individuals included in events prior to the occurrence of the event.
A person having ordinary skill in the art would have been motivated to modify and include the notification system for events to allow the user to be notified of an upcoming event at a specified time prior to the event so as not to miss an event, creating an efficient and user friendly system.

Regarding claims 8 and 18, Gamon as modified by Smith teaches all of the limitations of claim 1 as described above. Smith further teaches wherein the circuitry is further configured to compute a probability for a user activity based on a statistical analysis of past activities of the user and the information data [Paras. 50, 168-171, using past activities and calendar events to assist in the creation and recommendation of events and persons to be included in each event].


A person having ordinary skill in the art would have been motivated to modify and include the recommendation system for events to allow the creator of the event to add additional individuals to newly created events based on past information, creating an efficient and user friendly system.

Regarding claims 9 and 19, Gamon as modified by Smith teaches all of the limitations of claim 1 as described above. Smith further teaches wherein the circuitry is further configured to recommend a frequently performed user activity as a recommended event [Paras. 50, 168-171, using past activities and calendar events to assist in the creation and recommendation of events and persons to be included in each event].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the calendar event system of Gamon and incorporate the recommendation system for events of Smith to allow the system to recommend additional events and/or persons to be included with each event.
A person having ordinary skill in the art would have been motivated to modify and include the recommendation system for events to allow the creator of the event to add additional individuals to newly created events based on past information, creating an efficient and user friendly system.

Regarding claim 11, Gamon teaches a method for controlling an agent apparatus, comprising: 
obtaining information data [Figs. 1, 2, (202), Paras. 18, 20, email interface to gather information (i.e. persons, subject, content, etc.)]; and
analyzing the information data for planning an event and outputting an analysis result [Fig. 2, (204-210, Paras. 21-26, extracting information from the email to determine task/calendar information]; 
mapping the event [Fig. 2, (210-222), Paras. 26-30, extracting properties and determining a task or calendar event to be presented to the user based on the extracted information]; and
generating a plan for the event [Figs. 2-3, (220), Para. 30, generate and display the results of the events based on the information gathered].

But, Gamon does not explicitly teach a set of predefined templates being representative of different types of events; selecting a predefined plan template from the set of predefined plan templates that matches the event: and generating a plan for the event based on the predefined plan template. 
Gamon suggests mapping the event to a set of predefined templates being representative of different types of events [Fig. 2, (210-220), Paras. 29-30, determine a task or calendar event (i.e. predefined template) based on the information within the email]; selecting a predefined plan template from the set of predefined plan templates that matches the event [Fig. 2, (210-220), Paras. 29-30, select the task or calendar template (i.e. information)]; and generating a plan for the event based on the predefined plan template [Figs. 2-3, (220), Para. 30, generate and display the results of the events based on the information gathered].
However, Smith teaches analyzing the information data for planning an event and determine an analysis result [Fig. 4, (410), Paras. 93-97, captures details of event request (i.e. to, from, subject, etc.)]; mapping the event to a set of predefined templates being representative of different types of events [Fig. 4, (430), Para. 117, determines template to be used for the requested event]; selecting a predefined plan template from the set of predefined plan templates that matches the event [Fig. 4, (430), Para. 117, select template and additional options for event to be sent to attendees]; and generating a plan for the event based on the predefined plan template [Fig. 4, (440, 452), Paras. 164, 173, event is schedules and sent].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the calendar event system of Gamon and incorporate the creation of new event templates of Smith to allow the system to notify individuals included in events prior to the occurrence of the event.
A person having ordinary skill in the art would have been motivated to modify and include the creation of new event templates to allow the user to create new upcoming events with differing details each time, creating an efficient and user friendly system.

Regarding claim 21, Gamon as modified by Smith teaches all of the limitations of claim 11 as described above. Smith further teaches wherein, on condition that the event does not map to any predefined plan template in the set of predefined plan template, generating a new template Para. 116, generating a new event template based on the information received (i.e. WebEx session, recurring events, etc.)].

Regarding claim 22, Gamon as modified by Smith teaches all of the limitations of claim 1 as described above. Smith further teaches wherein, on condition that the event does not map to any predefined plan template in the set of predefined plan template, the circuitry is further configured to generate a new template for the event [Para. 116, generating a new event template based on the information received (i.e. WebEx session, recurring events, etc.)].

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gamon et al. (US 2013/0007648 A1) in view of Smith (US 2017/0236097 A1) and further in view of Weksler et al. (US 2017/0221013 A1).

Regarding claims 10 and 20, Gamon as modified by Smith teaches all of the limitations of claim 1 as described above. But, neither Gamon nor Smith do not explicitly teach wherein the circuitry further configured to track users associated with a planned event, based on the start time and the location of the planned event.
However, Weksler teaches wherein the circuitry is further configured to track users associated with a planned event, based on the start time and the location of the planned event [Fig. 3, (304-306), Paras. 35-38, using GPS information for each user associated with an event].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the calendar event system of Gamon and incorporate the user 
A person having ordinary skill in the art would have been motivated to modify and include the user location information related to each event to allow the user to more accurately determine the available of one’s calendar based on location information, creating an efficient and user friendly system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994.  The examiner can normally be reached on 8am - 6pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179